EXHIBIT 10.1

Gryphone Telecom

Agency Sales Agreement

This Agency Sales Agreement (“Agreement”) is hereby made and entered into as of
the 7th day of January, 2008 (the “Effective Date”), by and between Gryphone
Telecom Consultants, LLC, a limited liability company organized under the laws
of Delaware (“Gryphone”) having its principal offices located at 150 Wood Road,
Suite 302, Braintree, MA 02185, and Metro One Telecommunications, Inc., a
corporation organized under the laws of the State of Oregon (“Agent”) having its
principal offices located at 11200 Murray Scholls Place, Beaverton, Oregon
97007. Gryphone and Agent are also referred to herein each as a “Party” and
collectively as the “Parties.”

Gryphone is in business as a Master Agent of telecommunications services and
associated services.

Agent desires to contract, upon the terms and conditions set forth herein, with
Gryphone to act as sales agent for the services and products that Gryphone
represents. Gryphone is willing to authorize Agent, upon the terms and
conditions set forth herein, to act as one of its sales agents.

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements, representations and undertakings set forth herein, and subject to
the terms and conditions hereof, the Parties agree as follows:

1. Appointment

 

  1.1 Territory; Services. Gryphone hereby appoints Agent to perform tasks and
responsibilities specified herein under the terms and conditions stated in this
Agreement. Agent’s territory shall be coextensive with and shall be limited by
both the product and services provided, carried or offered by Gryphone in its
product, service provider or carrier portfolio (collectively, the “Services”).
Gryphone alone shall determine the scope and content of the Services that it
represents and may at any time in its sole discretion remove or add any products
or services from the Services it represents. The territories may, from time to
time, be adjusted or modified, subject to Gryphone’s final approval.

 

  1.2 Non Exclusive Agent. Nothing in this Agreement shall be deemed to prohibit
or limit Gryphone’s right to enter into sales or other agency agreements with
other entities or perform tasks and responsibilities specified herein for
itself.

 

  1.3 Independent Contractor. Agent and Gryphone, expressly intending that no
employment, partnership or joint venture relationship is created by this
Agreement, hereby agree as follows:

 

  (i) Agent shall act at all times as an independent contractor hereunder.

 

  (ii) Neither Agent nor anyone employed by or acting on behalf of Agent shall
ever be construed as an employee of Gryphone, and Gryphone will not be liable
for any employment or withholding taxes respecting Agent or any employee of
Agent.

 

  (iii) Agent shall determine when, where and how Agent shall perform its
responsibilities hereunder. Agent shall be solely responsible for the manner and
means by which it performs its obligations under this Agreement.

 

  (iv) Agent shall be free to contract with, and provide Agent services to
parties other the Gryphone during this Agreement.

 

  (v)

Agent shall be solely responsible for, and Gryphone shall have no liability for,
expenses incurred by Agent, in performing its duties under this Agreement. Agent
shall be responsible for its own expenses (including, without limitation, the
fees and expenses of its sub-agents, representatives, counsel and accounts)

 

1



--------------------------------------------------------------------------------

 

incidental to negotiations, preparation, execution and performance of this
Agreement.

 

  (vi) Agent expressly acknowledges that except to the extent expressly provided
herein, neither Agent nor anyone employed by or acting for or on the behalf of
Agent shall receive or be entitled to any consideration, compensation or
benefits of any kind from Gryphone, including without limitation, pension,
profit sharing or similar plans or benefits, or accident, health, medical, life
or disability insurance benefits or coverage. Agent shall be solely responsible
for the actions of, and the cost associated with, its own employees, sub-agents
and representatives.

 

  (vii) Agent shall not have the right, power or authority, and shall not hold
itself out as having the right, power or authority, to bind Gryphone or any of
Gryphone’s service providers to any contract or obligation, express or implied.
Agent shall not represent that its relationship with Gryphone is other than that
expressly created by this Agreement.

 

  (viii) During the term of this Agreement, Agent agrees that once an order for
any Services has been placed by Agent through Gryphone for any particular
carrier or service provider, Agent will not in any case replace or attempt to
replace itself for Gryphone in providing the Services for such carrier or
service provider. Any such circumvention of Gryphone with its carrier will be a
material breach of this Agreement.

2. Term and Termination

 

  2.1 Term of Agreement. This Agreement shall be effective as of the Effective
Date, shall continue in full force and effect for one year from the Effective
Date, and shall thereafter automatically renew for an additional one year period
unless terminated by either Party upon written notice to the other Party given
at least thirty (30) days prior to expiration of the then-applicable one year
term.

 

  2.2 Termination without Cause. Upon the occurrence of a force majeur event in
any portion of the territory serviced by Agent hereunder, Gryphone may
immediately terminate or suspend this Agreement in the affected portion of the
territory if and to the extent (i) Gryphone reasonably determines that the force
majeur event materially adversely affects the Services or the desirability of
providing the Services in such portion of the territory, and (ii) Gryphone
treats all of its sales agents similarly in determining the effect of the force
majeur event. Gryphone shall reasonably make the determination of the occurrence
and scope of such force majeur event.

 

  2.3 Termination with Cause. Either Party may terminate this Agreement for
cause immediately upon written notice or actual notice (including oral
communications followed by written notice) to the other Party. Cause shall
consist of any material breach of the obligations and representations by a Party
set forth in this Agreement, and, with respect to Agent, shall include but not
limited to:

 

  1. Agent’s insolvency;

 

  2. Any lawsuit or serious threat of a lawsuit by a Customer brought against
Agent arising from Agent’s performance under this Agreement;

 

  3. Any material breach of this Agreement;

 

  4. Any Customer complaint against Agent that Gryphone reasonably determines is
attributable to Agent’s failure to perform its obligations under this Agreement
or that jeopardizes Gryphone’s standing or relationship with its associated
carrier or service provider;

 

  5. Any attempt to assign this Agreement or any part of this Agreement without
the consent of Gryphone, which consent shall not be unreasonably withheld,
delayed or conditioned;

 

  6. Agent filing for any bankruptcy proceedings;

 

2



--------------------------------------------------------------------------------

  7. Any use of Gryphone’s or of any of Gryphone’s carriers’ or service
providers’ marks, without the express written consent of an officer of Gryphone,
or

 

  8. Failure to submit a qualified order for new service in any 90 day period.

Notwithstanding the foregoing provisions of this Section 2.3, either Party
hereto may within 20 days of notice of termination demand a review of the
factual bases for the termination. Upon written demand for review, this
Agreement shall be deemed suspended for such 20 day period. The Parties shall
meet within 20 days of the demand notice being given. The determination of the
time of the meeting and location of the meeting shall be in the sole discretion
of Gryphone.

3. Responsibilities of Agent

3.1 Agent Conduct. Agent acknowledges the importance of Gryphone’s reputation
and goodwill with the public and agrees all of Agent’s dealings with members of
the public shall be governed by the highest standards of honestly, integrity,
and fair dealing and shall be in accordance with all laws, statutes and
ordinances, all orders of the courts of competent jurisdiction, and all rules,
regulations, policies and orders of the FCC or any governing state commissions.

3.2 Complaints. Agent shall promptly report to Gryphone in writing all
complaints received from Customers along with the information necessary for
Gryphone to respond effectively to such complaint.

3.3 Promotional Material. Agent shall not use any advertising or promotional
materials that reference Gryphone’s name or any services provided by Gryphone in
order to promote, market or solicit orders for the Services, whether in print or
other media, unless and until such materials have been pre-approved by an
authorized Gryphone employee in writing. Agent shall not make any inaccurate or
misleading claims about the Services offered by Gryphone.

4. Acceptance of Orders

4.1 Verification. Gryphone reasonably may implement, and from time to time may
amend, service order processing forms used by Agent, including letters of
agency, and procedures to be used by Agent, and shall accept and process orders
for the Services submitted by Agent on such forms, and in conformance with such
procedures. Gryphone reserves the right to verify orders prior to approval and
to reject and return to Agent for completion any orders that do not comply with
ordering requirements as specified by Gryphone. Gryphone may, in its sole, but
reasonable, discretion, reject any order proposed by Agent without liability to
Agent. Gryphone may, in its sole, but reasonable, discretion, reject any contact
solicited or taken by Agent and may discontinue offering or providing any of its
Services without liability to Agent.

4.2 Creditworthiness. Gryphone reserves the right to review the creditworthiness
of Customers and to reject orders from Customers which it reasonably determines
are not creditworthy.

5. Commissions

5.1 Commissionable Billings and Exclusions. Commissionable billing includes
local, regional, long distance, calling card, data services and toll free
charges billed and collected by the actual services provider and paid to,
remitted or retained by Gryphone. The Parties acknowledge that slight variations
dependent upon the carrier or service provider chosen and the services selected
may exist. Non-commissionable items are pass-through type expenses and include,
but are not limited to:

 

  (i) Excise, sales, use or other taxes or tax-like surcharges;

 

  (ii) Non-recurring charges, such as installation costs;

 

3



--------------------------------------------------------------------------------

  (iii) Amounts collected as a result of mandates by and paid to the Federal
Communications Commission, any state commissions, or other government or quasi
governmental entities or their designees;

 

  (iv) Amounts payable to payphone service providers; and

 

  (v) Local Loop charges.

5.2 Commissions. Gryphone will pay Agent commissions as set forth in Schedule A
attributable to sales made or orders placed by Agent during the term of this
Agreement. Commissions will be due to Agent by the 30 th of the month following
Gryphone’s receipt of payment from the applicable carrier or service provider.
Gryphone will have no liability to Agent to the extent a carrier or service
provider fails to make payment to Gryphone for the sales or orders placed by
Agent.

5.3 Telemarketing. Except as expressly provided in this Agreement, Agent is
restricted from using any form of telemarketing as it pertains to this
Agreement.

5.4 Modifications. Upon receipt of notice of a change in the commissions it
receives from its carriers and service providers, and upon thirty (30) days
notice to Agent, Gryphone may make corresponding, comparable changes to the
commissions it pays Agent as set forth in Schedule A. Changes to commission
shall only affect sales made 30 days after said notice is received by Agent.

5.5 Sole Compensation. Commissions shall be the sole compensation to which Agent
is entitled.

5.6 Chargebacks. Agent shall be charged back proportionately with Gryphone for
all amounts that reasonably are credited or refunded to its Customer(s) by
Gryphone or that are a chargeback to Gryphone from its carrier or service
provider and that, in each instance, are allocable to sales made or orders
placed by Agent. Agent acknowledges that it is aware that all Verizon orders
currently come with a 6 month chargeback period.

5.7 Procedures. Agent must abide by and follow all reasonable processes and
procedures for procuring and processing orders as outlined by Gryphone. With
respect to orders for Verizon Telecom or Verizon Business, Agent will be
responsible for entering all such orders into the Verizon One Source System and
for tracking such orders in that system for provisioning and payment purposes.

6. General Provisions

6.1 Non-Compete. At all times during the term of this Agreement, and (i) for a
period of one year thereafter, or (ii) as long as Agent timely receives
commissions on residual payments (or has received in prepayment commissions
attributable to a determined contract period) from its sales or orders under
this Agreement, whichever is longer, Agent agrees that it shall not, whether on
its own account or for the account of any other person or entity, initiate
contact with the Customers of Gryphone from whom Agent is then receiving or has
previously received in prepayment such residuals for the purpose of soliciting
or inducing them to terminate their business relationship with Gryphone. Agent
shall not assign, transfer or sell, directly or indirectly, proprietary
information belonging to Gryphone learned by Agent through Gryphone.

6.2 Indemnification. Agent hereby agrees to defend, indemnify and hold harmless
Gryphone, its employees, officers, agents, affiliates and subsidiaries from all
claims and liabilities, including costs and expenses and reasonable attorneys’
fees attributed to, arising out of or resulting from but not limited to:

 

  (i) Agent’s misrepresentation in which Agent falsely represents that Agent has
authority to bind Gryphone or its providers;

 

  (ii) Any claim for withholding taxes that might arise or be imposed on
payments made to Agent due to this Agreement or the performance hereof; or

 

4



--------------------------------------------------------------------------------

  (iii) Any action by Agent or Agent’s employees or representatives or
sub-agents during the course of marketing Services which is unrelated to the
marketing of such Services, has not been sanctioned by Gryphone or is unlawful
as defined by appropriate authorities.

6.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES. THE PARTIES AGREE THAT ANY ACTION TO ENFORCE OR
INTERPRET THE TERMS OF THIS AGREEMENT SHALL BE INSTITUTED AND MAINTAINED ONLY IN
THE FEDERAL AND STATE COURTS LOCATED IN THE COUNTY AND STATE OF MASSACHUSETTS.
AGENT HEREBY CONSENTS TO THE JURISDICTION AND THE VENUE OF SUCH COURTS AND
WAIVES ANY RIGHT TO OBJECT TO SUCH JURISDICTION AND VENUE.

6.4 Notices. All notices, demands, requests, solicitations of consent or
approval and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been given when received by hand delivery,
telecopy (followed by notice of transmission, postage paid, by U.S. registered
or certified mail, return receipt requested), or overnight delivery service,
with acknowledged receipt, addressed to the other Party at the address listed
below for that Party, or to such other addresses which such Party shall have
given for such purpose by notice hereunder.

If to Agent:

Metro One Telecommunications, Inc.

11200 Murray Scholls Place

Beaverton, OR 97007

Attn: Legal Department

If to Gryphone

Gryphone Legal Department

150 Wood Road Suite 302

Braintree, Ma 02184

6.5 Limitation of Liability. Gryphone’s sole liability under this Agreement for
payment for the Services shall be for the commissions earned pursuant to this
Agreement. Gryphone shall not be liable for, and Agent shall not seek, any other
compensation for the Services whatsoever.

6.6 Entire Understanding. This Agreement sets forth the entire understanding of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and collateral covenants, arrangements, communications,
representations and warranties, whether oral or written, by either Party (or any
officer, director, employee or representative thereof) with respect to the
subject matter hereof.

6.7 Severability. If any provision or provisions of this Agreement are
determined to be invalid or contrary to any existing or future law, statute or
ordinance of any jurisdiction or any order, rule or regulation of a court or
regulatory or other governmental authority of competent jurisdiction, such
validity shall not impair the operation of or affect those provisions in any
other jurisdiction or any other provisions hereof which are valid, and the
invalid provision shall be modified and construed in such a manner as shall be
as similar in terms to such invalid provision as may be possible, consistent
with the applicable law; provided, however, that if a provision cannot be
severed without substantially diminishing the economic value of this Agreement
to a Party, that Party, notwithstanding anything to the contrary herein, may
terminate this Agreement on thirty (30) days’ notice to the other Party.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

Gryphone Telecom Consultants LL     Metro One Telecommunications, Inc By:  
/s/    FRANK MOYNIHAN             By:   /s/    KAREN L. JOHNSON         Name:  
Frank Moynihan     Name:   Karen L. Johnson Title:   President and CEO    
Title:   Senior Vice President-Chief Operations Officer

 

6